DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/19/20 has been considered by the examiner.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Specification
4.	The disclosure is objected to because of the following informalities: on line 5 of page 1 of the instant specification, the word "is" should be deleted, and on page 6, line 9 it appears that the word "output" should be changed to --input--, the reason being that it is actually the negative input terminal of the voltage comparator 130 which corresponds to the second node, not the negative output terminal thereof.  
Appropriate correction is required.

Claim Objections
5.	Claims 2, 5 and 6 are objected to because of the following informalities: 
In claim 2, line 5, the word "values" should be changed to --value--, and the word "electric" on line 4 should be changed to --electrical--.
In claims 5 and 6, the word "includes" on line 1 should be changed to --including--.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Covalenco et al, U.S. Patent No. 7,986,149.
As to claim 1, Covalenco et al discloses, in figure 1A,
a semiconductor device comprising:
a detection circuit (the combination of transistor MSENSE together with resistor RSENSE) connected between a positive electrode (drain terminal) and a negative electrode (source terminal) of a semiconductor switching element (MPOWER),
the detection circuit including a current source (MSENSE) and a first resistor element (RSENSE) which are connected in series via a first node (the node between the drain terminal of MSENSE and the top terminal of RSENSE) between the positive electrode and the negative electrode, the first resistor element having a first electrical resistance value (inherently resistor RSENSE has a first electrical resistance value),
the semiconductor device further comprising a voltage comparator (106) to output a comparison result between a DC voltage (Vref) input to a second node (the node which receives Vref) and a voltage of the first node,
the DC voltage and the first electrical resistance value being set in such a manner that when an inter-electrode voltage between the positive electrode and the negative electrode becomes higher than a predefined determination voltage, the voltage of the first node is higher than the DC voltage (the inherent operation of the Covalenco et al figure 1A semiconductor device--as has long been held by the courts, where the examiner has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, the examiner possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on, see In re Swinehart, 58 CCPA 1027, 169 USPQ 226 (1971)), and
the detection circuit and the voltage comparator being mounted on the same integrated circuit (note column 4, lines 10-12, of Covalenco et al which indicates that system 100 is formed on a single semiconductor integrated circuit).
As to claim 5, the claimed driving circuit reads on gate driver 104.


7.	Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamanaka et al, U.S. Patent No. 8,963,524.
As to claim 1, Hamanaka et al discloses, in figure 9,
a semiconductor device comprising:
a detection circuit (the combination of diode 42p together with resistors 76p and 78p) connected between a positive electrode (collector terminal) and a negative electrode (emitter terminal) of a semiconductor switching element (S*p),
the detection circuit including a current source (diode 42p) and a first resistor element (78p) which are connected in series via a first node (the node between resistors 76p and 78p) between the positive electrode and the negative electrode, the first resistor element having a first electrical resistance value (inherently resistor 78p has a first electrical resistance value),
the semiconductor device further comprising a voltage comparator (46p) to output a comparison result between a DC voltage (Vref) input to a second node (the node which receives Vref) and a voltage of the first node,
the DC voltage and the first electrical resistance value being set in such a manner that when an inter-electrode voltage between the positive electrode and the negative electrode becomes higher than a predefined determination voltage, the voltage of the first node is higher than the DC voltage (the inherent operation of the Hamanaka et al figure 9 semiconductor device--as has long been held by the courts, where the examiner has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, the examiner possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on, see In re Swinehart, 58 CCPA 1027, 169 USPQ 226 (1971)), and
the detection circuit and the voltage comparator being mounted on the same integrated circuit (note column 4, lines 42-44, of Hamanaka et al which indicates that the detection circuit and the comparator are formed on the same chip, i.e., the dashed box DU*p).
As to claim 2, the claimed second resistor element reads on resistor 76p, note that it is in series with current source 42p and that it inherently has a second electrical resistance value (the limitation on the last four lines of claim 2 will be inherent during the operation of the Hamanaka et al figure 9 semiconductor device--as has long been held by the courts, where the examiner has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, the examiner possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on, see In re Swinehart, 58 CCPA 1027, 169 USPQ 226 (1971)).
As to claim 5, the claimed driving circuit reads on the combination of transistor 51p and resistor 52p.

8.	Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akahane, U.S. Patent No. 9,748,942.
As to claim 1, Akahane discloses, in figure 1,
a semiconductor device comprising:
a detection circuit (the combination of transistor SM1 together with resistors R4 and R5) connected between a positive electrode (drain terminal) and a negative electrode (source terminal) of a semiconductor switching element (MM1),
the detection circuit including a current source (SM1) and a first resistor element (R5) which are connected in series via a first node (the node between resistors R4 and R5) between the positive electrode and the negative electrode, the first resistor element having a first electrical resistance value (inherently resistor R5 has a first electrical resistance value),
the semiconductor device further comprising a voltage comparator (CMP) to output a comparison result between a DC voltage (Vref2) input to a second node (the node which receives Vref2) and a voltage of the first node,
the DC voltage and the first electrical resistance value being set in such a manner that when an inter-electrode voltage between the positive electrode and the negative electrode becomes higher than a predefined determination voltage, the voltage of the first node is higher than the DC voltage (the inherent operation of the Akahane figure 1 semiconductor device--as has long been held by the courts, where the examiner has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, the examiner possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on, see In re Swinehart, 58 CCPA 1027, 169 USPQ 226 (1971)), 
the detection circuit and the voltage comparator being mounted on the same integrated circuit (note column 8, lines 61-65, of Akahane which indicates that driving circuit 10 and circuit Q are formed on the same semiconductor substrate).
As to claim 2, the claimed second resistor element reads on resistor R4, note that it is in series with current source SM1 and that it inherently has a second electrical resistance value (the limitation on the last four lines of claim 2 will be inherent during the operation of the Akahane figure 1 semiconductor device--as has long been held by the courts, where the examiner has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, the examiner possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on, see In re Swinehart, 58 CCPA 1027, 169 USPQ 226 (1971)).
As to claim 5, the claimed driving circuit reads on circuit 11 or, alternatively, the combination of circuit 11 and pull-down transistor 13.
As to claim 6, the claimed protection circuit reads on circuit 18, the claimed first control signal is the output of either amplifier 15 or amplifier 16, the claimed second control signal is the output of logic gate G4, and the claimed driving circuit is the combination of circuit 11 together with pull-down transistor 13 (the functional limitations set forth on the last five lines of claim 6 will be inherent during the operation of the Akahane figure 1 semiconductor device--as has long been held by the courts, where the examiner has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, the examiner possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on, see In re Swinehart, 58 CCPA 1027, 169 USPQ 226 (1971)).
As to claim 7, again note column 8, lines 61-65, of Akahane which indicates that driving circuit 10 and circuit Q are formed on the same semiconductor substrate.




Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fujihira et al (USP 5,621,601) in view of any one Covalenco et al, Hamanaka et al and Akahane, supra.
Figure 1(a) of Fujihira et al discloses the claimed semiconductor switching element (NMOS transistor 10), the claimed detection circuit (the combination of NMOS transistor 20 and resistor Rd), the claimed voltage comparator (30) and the claimed driving circuit (3). Not disclosed by Fujihira et al is the limitation on the last two lines of claim 1, i.e., the detection circuit and the voltage comparator being mounted on the same integrated circuit. Such would have been obvious, however, to one of ordinary skill in the art, the reason being that it was old and well-known in the art before the effective filing date of applicant's invention to mount a power transistor and its driving circuitry on the same integrated circuit, three examples of this well-known concept being disclosed by Covalenco et al, Hamanaka et al and Akahane, as indicated above (the motivation for doing this in Fujihira et al is to provide the benefit of simplification, i.e., only requiring a single chip instead of two separate chips).
Allowable Subject Matter
10.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record discloses or suggests the semiconductor device of claim 1 with the further limitation that the current source includes a plurality of field effect transistors constituting a current mirror circuit.


Prior Art Not Relied Upon
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note also figure 1 of Miura et al, figure 1 of Jonishi, figure 1 of Chen et al, figure 14 of Oshima and figure 5a of Bredemeier et al, each of which discloses the claimed semiconductor switching element, the claimed detection circuit, the claimed voltage comparator and the claimed driving circuit. Not disclosed by each of these further references is the limitation on the last two lines of claim 1, i.e., the detection circuit and the voltage comparator being mounted on the same integrated circuit. Such would have been obvious, however, to one of ordinary skill in the art, the reason being that it was old and well-known in the art before the effective filing date of applicant's invention to mount a power transistor and its driving circuitry on the same integrated circuit, three examples of this well-known concept being disclosed by Covalenco et al, Hamanaka et al and Akahane, as indicated above (the motivation for doing this in each of these further references is to provide the benefit of simplification, i.e., only requiring a single chip instead of two separate chips).

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        June 16, 2022